Case 17-54087-lrc    Doc 287     Filed 09/09/19 Entered 09/09/19 12:05:33         Desc Main
                                 Document      Page 1 of 4




  IT IS ORDERED as set forth below:



  Date: September 9, 2019

                                                               _____________________________________
                                                                          Lisa Ritchey Craig
                                                                     U.S. Bankruptcy Court Judge

 _______________________________________________________________




                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:                                    :
                                          :
CWEB LIQUIDATION, LLC                     :              CASE NO. 17-54087-lrc
f/k/a CARRIERWEB, LLC                     :
                                          :              CHAPTER 11
       Debtor                             :
_________________________________________ :

                      ORDER CONFIRMING CHAPTER 11 PLAN

        On June 25, 2019, CWeb Liquidation, LLC f/k/a CarrierWeb, LLC (“Debtor”), debtor
and debtor in possession, and The Official Committee of Unsecured Creditors of CWeb
Liquidation, LLC f/k/a CarrierWeb, LLC (the “Committee”)(collectively, Debtor and the
Committee are referred to as the “Proponents”) filed their “Chapter 11 Plan Jointly Submitted
by: CWeb Liquidation, LLC f/k/a CarrierWeb, LLC, Debtor and Debtor in Possession and The
Official Committee of Unsecured Creditors of CWeb Liquidation, LLC f/k/a CarrierWeb, LLC”
(the “Plan”; Doc. No. 239) and accompanying “Disclosure Statement with Regard to Chapter 11
Plan Jointly Submitted by: CWeb Liquidation, LLC f/k/a CarrierWeb, LLC, Debtor and Debtor
in Possession and The Official Committee of Unsecured Creditors of CWeb Liquidation, LLC
f/k/a CarrierWeb, LLC” (the “Disclosure Statement”; Doc. Np. 240)

       On July 25, 2019, the Court entered its “Order and Notice Approving Disclosure
Statement, Scheduling Hearing on Confirmation, and Establishing Deadline for Filing Ballots
and Objections to Confirmation” (the “Order and Notice”). The Order and Notice set August 27,
Case 17-54087-lrc      Doc 287     Filed 09/09/19 Entered 09/09/19 12:05:33           Desc Main
                                   Document      Page 2 of 4




2019, as the last day for the filing of ballots and objections to confirmation and provided notice
of the hearing on confirmation scheduled for August 29, 2019 (the “Confirmation Hearing”).
Debtor served the Plan, the Disclosure Statement, the Order and Notice, and a Ballot on all
creditors.

        . Prior to the Confirmation Hearing, Debtor filed a “Certification of Balloting” (the
“Certification”; Doc. 270) and “Memorandum of Points and Authorities in Support of
Confirmation of Chapter 11 Plan Jointly Submitted by: CWeb Liquidation, LLC f/k/a
CarrierWeb, LLC, Debtor and Debtor in Possession and The Official Committee of Unsecured
Creditors of CWeb Liquidation, LLC f/k/a CarrierWeb, LLC” (the “Memorandum”; Doc. 271).

        Based on the record, the representations of counsel at the Confirmation Hearing, the
Certification, the Memorandum, and the proffer by Debtor’s counsel at the Confirmation
Hearing, the Court makes the following findings of fact and conclusions of law.

       (1)    The Plan complies with the applicable provisions of Title 11 as required by 11
U.S.C. § 1129(a)(1).

        (2)    The Proponents of the Plan have complied with the applicable provisions of Title
11 as required by 11 U.S.C. § 1129(a)(2).

         (3)    The Plan has been proposed in good faith and not by any means forbidden by law,
all as required by 11 U.S.C. § 1129(a)(3).

        (4)     No payments are being made by Debtor for costs and expenses in connection with
the case, in connection with the Plan or incident to the case, which have not been approved by, or
which are not subject to approval by, this Court as reasonable as required by 11 U.S.C.
§ 1129(a)(4).

       (5)    Debtors have disclosed the identity and compensation for all insiders that will be
employed or retained by Debtor following Confirmation. Accordingly, Proponents have
complied with the provisions of 11 U.S.C. § 1129(a)(5).

       (6)     There is no governmental regulatory commission with jurisdiction over the rates
of Debtor, so the provisions of 11 U.S.C. § 1129(a)(6) are inapplicable to this case.

        (7)    With respect to each impaired Class of Claims, the Court finds that each Holder
of a Claim in such Class has accepted the Plan or will receive or retain under the Plan on account
of such Claim property of a value, as of the Effective Date of the Plan, that is not less than the
amount such Holder would receive or retain if Debtor liquidated under Chapter 7 of Title 11, all
as required by 11 U.S.C. § 1129(a)(7).

       (8)     With respect to impaired Classes 1, the Plan has been accepted in writing as
required by 11 U.S.C. § 1129(a)(8).
Case 17-54087-lrc      Doc 287     Filed 09/09/19 Entered 09/09/19 12:05:33              Desc Main
                                   Document      Page 3 of 4




       (9)     With respect to Claims of a kind specified in §§ 507(a)(8) of the Bankruptcy
Code, the Plan complies with 11 U.S.C. § 1129(a)(9)(C).

       (10) The Debtor had at least one impaired Classes of Claims vote in favor of the Plan
without regard to the votes of any insider. Therefore, the provisions of 11 U.S.C. § 1129(a)(10)
have been met.

       (11) The Court concludes that the Plan is feasible. Therefore, the provisions of 11
U.S.C. § 1129(a)(11) have been met.

       (12) The Court finds that all fees payable under § 1930 of the Code are current in
accordance with 11 U.S.C. § 1129(a)(12) or will be paid on or before the Effective Date of the
Plan.

       (13) There are no Claims for retiree benefits as defined in 11 U.S.C. § 1114, so the
provisions of 11 U.S.C. § 1129(a)(13) are inapplicable to this case.

        (14)   The provisions of 11 U.S.C. §§ 1129(a)(14), (15), and (16) are inapplicable to this
case.

        (15)   The Plan does not discriminate unfairly and is fair and equitable.

        Based upon the foregoing findings of fact and conclusions of law, it is hereby

        ORDERED that the Plan is hereby confirmed in accordance with 11 U.S.C. § 1129 as of
the date of entry of this order; and it is further

       ORDERED that all provisions of the Plan shall bind Debtor and all creditors in
accordance with 11 U.S.C. § 1141(a); and it is further

       ORDERED that as of the date of entry of this order, all property of the estate shall vest in
the Liquidating Debtor in accordance with 11 U.S.C. § 1141(b); and it is further

         ORDERED that the property dealt with under the Plan is free and clear of all liens,
claims, and interests, except as provided in the Plan in accordance with 11 U.S.C. § 1141(c); and
it is further

       ORDERED that confirmation of the Plan does not discharge Debtor from any debt that
arose before the date of confirmation in accordance with 11 U.S.C. § 1141(d)(1); and it is further
Case 17-54087-lrc      Doc 287     Filed 09/09/19 Entered 09/09/19 12:05:33            Desc Main
                                   Document      Page 4 of 4




        ORDERED that within 120 days from the entry of this Order, the Liquidating Debtor
shall file a report stating whether the estates have been administered within the meaning of
Bankruptcy Rule 3022 and setting forth a list of all fees and expenses paid to all professionals
including attorneys for the Proponents, together with an application for a final decree closing the
case.

                                  ** END OF DOCUMENT**


Prepared and presented by:

LAMBERTH, CIFELLI,
ELLIS & NASON, P.A.
Counsel for Debtor

By: /s/ G. Frank Nason, IV
        G. Frank Nason, IV
        Georgia Bar No. 535160
1117 Perimeter Center West
Suite N313
Atlanta, GA 30338
(404) 262-7373


Identification of parties to be served:

G. Frank Nason, IV, Lamberth, Cifelli, Ellis & Nason, P.A., 1117 Perimeter Center West, Suite
N313, Atlanta, GA 30338

Lindsay P. S. Kolba, Office of U.S. Trustee, 362 Richard Russell Bldg., 75 Ted Turner Drive,
SW, Atlanta, GA 30303

Bradford J. Sandler, Colin R. Robinson, Pachulski, Stang, Ziehl & Jones, LLP, 919 North
Market Street, 17th Floor, Wilmington, DE 19801

Henry F. Sewell, Jr., Law Offices of Henry F. Sewell, Jr., LLC, 2964 Peachtree Road, Suite 555,
Atlanta, GA 30305
